Case 1:20-cv-21346-RKA Document 10 Entered on FLSD Docket 06/01/2020 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                           Case No.: 1:20-cv-21346-ALTMAN/Goodman

      MATTHEW EZOLD,
              Plaintiff,
      v.
      TRACFONE WIRELESS, INC.,
            Defendants.
      ______________________________________/

            TRACFONE’S NOTICE OF CONSTITUTIONAL CHALLENGE TO THE
           TCPA PURSUANT TO FED. R. CIV. P. 5.1(a)(1) AND S.D. FLA. L.R. 24.1(a)
              Defendant TracFone Wireless, Inc. (“TracFone”), pursuant to Fed. R. Civ. P.
  5.1(a)(1) and S.D. Fla. L.R. 24.1(a), provides notice that it has a filed a pleading that is
  drawing into question the constitutionality of the Telephone Consumer Protection Act,
  47 U.S.C. § 227, et seq. (the “TCPA”).
              Specifically, in its Answer and Affirmative Defenses [ECF No. 9] to Plaintiff
  Matthew Ezold’s (“Ezold”) Complaint [ECF No. 1], TracFone has stated as its seventh
  affirmative that the TCPA is unconstitutional, as it violates the First Amendment to the
  United States Constitution.
              At the present time, TracFone has not filed a motion challenging the
  constitutionality of the TCPA. Rather, TracFone is filing this notice to comply with the
  applicable rules and to alert the Court and Ezold that it may file a motion challenging
  the constitutionality of the TCPA based on the outcome of the Supreme Court’s upcoming
  decision in Barr v. American Association of Political Consultants, Supreme Court Case
  No. 19-631. Oral argument in the Barr case was conducted on May 6, 20201 and the
  decision is expected before the end of the month.2




  1A transcript of the Barr oral argument is available at https://tinyurl.com/y7q2xqs7 and
  audio recording is available at https://tinyurl.com/y84unozl.
  2Several district courts have stayed TCPA cases pending the outcome of the Barr case.
  See Seefeldt v. Entm’t Consulting Int’l, LLC, 2020 WL 905844, at *3 (E.D. Mo. Feb. 25,
  2020) (emphasizing that Barr may cause a “total collapse of the TCPA”) (Limbaugh, J.);
  Wright v. eXp Realty, LLC, 2020 WL 1149906, at *1 (M.D. Fla. Feb. 7, 2020) (Byron, J.);

                                                1
  122543414.1
Case 1:20-cv-21346-RKA Document 10 Entered on FLSD Docket 06/01/2020 Page 2 of 3




  Dated: June 1, 2020                          s/ Aaron S. Weiss
                                               Aaron S. Weiss (FBN 48813)
                                               Email: aweiss@carltonfields.com
                                               Charles Throckmorton (FBN 101203)
                                               Email: cthrockmorton@carltonfields.com
                                               Carlton Fields, P.A.
                                               100 SE Second St., Suite 4200
                                               Miami, Florida 33131
                                               Telephone: 305.530.0050
                                               Attorneys for Defendant TracFone




  Boger v. Citrix Sys., Inc., 2020 WL 1939702, at *2 (D. Md. Apr. 22, 2020) (Xinis, J.); Lacy
  v. Comcast Cable Communications, LLC, 2020 WL 2041755, at *2 (W.D. Wash. Apr. 28,
  2020) (Leighton, J.). TracFone believes that the reasoning of these decisions are sound
  and associates itself with the positions advocated by the respective defendants in those
  cases. That said, given that TracFone response to Ezold’s Complaint is not due until
  today, as TracFone waived service, the Supreme Court’s decision in Barr will likely be
  issued before this Court would rule on a motion to stay. Specifically, if TracFone filed a
  motion to stay today and assuming the parties took the full time available to file
  opposition and reply briefs, a motion to stay would not be fully briefed under S.D. Fla.
  L.R. 7.1(c) until June 22, 2020. The Barr decision is expected to be issued by June 26,
  2020—the last regular day of the current term of the Supreme Court—at the latest. In
  light of this timeline, a motion to stay appears to be of limited practical utility.


                                              2
  122543414.1
Case 1:20-cv-21346-RKA Document 10 Entered on FLSD Docket 06/01/2020 Page 3 of 3




                                    CERTIFICATE OF SERVICE

         I certify that the foregoing document is being served on all counsel of record on
  the attached service list via the manner specified on June 1, 2020.



                                            s/ Aaron S. Weiss
                                            Aaron S. Weiss


  Service List

  Andrew J. Shamis
  Email: ashamis@shamisgentile.com
  Shamis & Gentile, P.A.
  14 N.E. 1st Avenue, Suite 705
  Miami, Florida 33132
  Telephone: 305.479.2299

  Katrina Carroll
  Email: kcarroll@carlsonlynch.com
  Carlson Lynch LLP
  111 W. Washington Street, Suite 1240
  Chicago, Illinois 60602
  Telephone: 312.750.1265

  Daniel R. Karon
  Email: dkaron@karonllc.com
  Karon LLC
  700 W. St. Clair Ave., Ste. 200
  Cleveland, Ohio 44113
  Telephone: 216.622.1851

  Adam T. Savett
  Email: adam@savettlaw.com
  Savett Law Offices LLC
  2764 Carole Lane
  Allentown, Pennsylvania 18104
  Telephone: 610.621.4550

  Attorneys for Plaintiff Matthew Ezold

  Via Email




                                              3
  122543414.1
